DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to purified therapeutic nanoparticles (NPs) comprising an active ingredient and human serum albumin in specified weight ratios, a range of average particle size from 110-150 nm, and stated to be substantially free of the albumin that is not incorporated into the NPs, classified in CPC A61K9/5169.
II. Claims 15-20, drawn to a method of treating cancer comprising administering the therapeutic NPs according to claim 1 to a subject in need thereof, classified in CPC B82Y5/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claims can be used in a materially different process, such as treating inflammation, or a bacterial or viral infection, when the active ingredient is an anti-inflammatory agent, antimicrobial, or antiviral compound, respectively.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a separate classification of inventions, and also a different field of search is required for the two inventions, and also different search queries and different examination effort given scope of enablement issues that may arise related to treating cancers.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to the following patentably distinct species:
For both inventions I and II
1. Species of therapeutic agents.
The species are independent or distinct because they are diverse in chemical structure and therapeutic effect. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 7-13, 15-17, 19 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species are diverse in chemical structure and therapeutic effect.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Provisional Telephonic Election
During a telephone conversation with Attorney K. Lee on 9/3/21 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Attorney Lee also elected taxane as the elected species.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  A Telephonic Interview Summary is provided, attached.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Status
Claims 1-20 are pending. 
Claims 15-20 are withdrawn as being directed to a non-elected invention.

Claims 1-14 are rejected.
Claim 4 is objected to.
Priority
The instant application, filed 10/30/2019 is a continuation of 14790646, filed 07/02/2015, now U.S. Patent #10500165 and having 1 RCE-type filing therein. 14790646 is a continuation in part of PCT/CN2014/091277, filed 11/17/2014, which claims foreign priority to 201410314042.2, filed 07/03/2014.

Information Disclosure Statement
The Examiner has considered the references provided in the 1/14/2020 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Interpretation
The claims limitations are given their broadest reasonable interpretation (“[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc).) The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111, with reference to In re Cortright, 49 USPQ2d 1464, 1468.
Claim 1 is independent and is directed to “Purified therapeutic nanoparticles”.  Paragraph 105 (of the corresponding publication US 20200060982, to which all paragraph numbers apply) states that “Purified therapeutic nanoparticles of the present disclosure are substantially free of free HSA” (HSA designates human serum albumin).  Paragraph 78 similarly states, “The term "substantially pure nanoparticles" or "purified nanoparticles" used herein refers to nanoparticles composed of human serum albumin and an active ingredient where less than 10% HSA (e.g., less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1%, less than 0.5%, or less than 0.1%) is free HSA”, paragraph 79 defines “substantially free of free HSA” to mean having 
However, claim 1, which as noted is directed to purified therapeutic nanoparticles and not any composition comprising them, states, “wherein the therapeutic nanoparticles are substantially free of free HSA that is not incorporated in the nanoparticles” (italics emphasis added).  Notwithstanding the above statements and definitions of the specification, it is axiomatic that purified therapeutic nanoparticles themselves, which is what is claimed and which are only nanoparticles, would only have HSA that is incorporated in the claimed nanoparticles, so would not be capable of having HSA that is not incorporated in nanoparticles.  Accordingly, this limitation is afforded little weight.
As a result, the broadest reasonable interpretation of claim 1 is that the purified therapeutic nanoparticles are nanoparticles that meet the requirements of comprising an active ingredient and HSA in one of the claimed ratios or ranges thereof and in the claimed average size range, wherein the active ingredient is encapsulated inside HSA, and that all HSA of the nanoparticles necessarily is incorporated in the nanoparticles.  Regarding “wherein the active ingredient is encapsulated inside HSA,” there is no definition of this in the application and it is given its ordinary and customary meaning, that all of the active ingredient is surrounded by HSA, the latter forming a barrier around the active ingredient separating the active ingredient from what lies to the exterior of the NP.  (At low HSA/therapeutic agent ratios the HSA would need to form a very thin layer to fully encapsulate.)
Further regarding the claim phrase “wherein the therapeutic nanoparticles are substantially free of free HSA that is not incorporated in the nanoparticles” (italics emphasis added),” while not arising to prolix, Applicant is invited to set forth a different meaning that is fully supported by the application as filed, if Applicant intended to impart a different meaning than that the purified therapeutic nanoparticles have/comprise less than 10% free HSA, which per above is necessarily met by being part of the NPs.  The Examiner understands that when applied to pharmaceutical compositions that comprise the purified therapeutic nanoparticles, such additional language would impart a different meaning to the claim as a 
Claim 9, and claims 10-14 depending from claim 9, are directed to a pharmaceutical composition comprising the purified therapeutic nanoparticles according to claim 1.  For such composition claims, the claims are interpreted as follows: the nanoparticles comprise less than 10% of their total HSA that is "free HSA" per claim 1 as interpreted above (this in the Examiner’s view having little weight in distinguishing NPs of the prior art), and the overall composition, which can include diluent, excipients, etc., also is required to comprise, including the total HSA contribution of the nanoparticles, less than 10% of the total composition HSA that is "free HSA", meaning is not incorporated in the nanoparticles (this further modified in claim 13 to “at most 5% free HSA (by weight)”).  This distinguishes what Applicants claim from a composition that might include purified therapeutic nanocapsules found in a formulation with diluents and excipients that have free HSA in an amount that, when considered with the total HSA in the composition, including in the nanoparticles, is or exceeds 10% of such total HSA (or 5% for claim 13).

Claim Objections
Claim 4 is objected to because of the following informalities:  Lines 2-3 recite the term “free soluble” however it appears “freely soluble” is what Applicant intended, and the term as presented in claim 4 has a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, after the “or” in line 2, does not make grammatical sense as it is missing a verb.  Thus the claim is unclear.  Does Applicant mean "it is a" instead of "its"?

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
1.	Claims 1-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20070166388, inventors Desai et al., published 7/19/2007 (Desai), in view of Langer et al., Optimization of the preparation process for human serum albumin (HSA)  nanoparticles, International Journal of Pharmaceutics 257 (2003) 169–180 (Langer, listed in 1/14/20 IDS).
Claim 1 is directed to purified therapeutic nanoparticles comprising 1) an active ingredient (a taxane is elected) and 2) human serum albumin (HSA), wherein
a) the weight ratio of HSA to active ingredient is anywhere from 0.01:1 to 8.5:1, or any range within those ranges listed, 
b) wherein the therapeutic nanoparticles are substantially free of free HSA that is not incorporated in the nanoparticles; and
c) wherein the average particle size of the NPs is from 110 to 150 nm.
As set forth in the claim interpretation section above, the latter “b)” clause is considered redundant so that claim 1 is interpreted to claim purified therapeutic nanoparticles that are nanoparticles that meet the requirements of comprising an active ingredient and HSA in one of the claimed ratios or ranges thereof, and that such nanoparticles meet the average particle size range.
Desai teaches an improved nanoparticle formulation for treatment of a proliferative disease such as cancer that comprises administering to an individual an effective amount of a composition comprising nanoparticles comprising taxane and a carrier protein, and, in various embodiments, also an effective amount of an anti-VEGF antibody (claim 1).
Claim 15 of Desai depends from claim 1 and states that the carrier protein is albumin, and claim 16 depends from claim 15 and states that “the weight ratio of the albumin and the taxane in the nanoparticle composition is less than about 9:1.”  This also is taught in paragraph 38, and is further elucidated in paragraph 183, which in part states, “While the weight ratio of carrier protein to taxane will have to be optimized for different carrier protein and taxane combinations, generally the weight ratio of 
Desai, claim 14, also encompasses and renders obvious the claimed size range with its range, “wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm.”
Desai does not detail the production of its taxane/albumin nanoparticles, rather refers to known preparation techniques and summarizes a standard process in paragraphs 186 and 187, and does not address the absence of ‘free HSA’.
However, to address this limitation, which per the claim interpretation section above is afforded little weight for claim 1, Langer evaluates improvements in the methods of forming HSA nanoparticles using the desolvating approach, and sets forth, clearly, in section 2.3, page 171, a purification process following nanoparticle formation, stating “The resulting nanoparticles were purified by five cycles of differential centrifugation (20,000 × g, 8 min) and redispersion of the pellet to the original volume in water or 10mM NaCl at pH values of 7 and 9, respectively. Each redispersion step was performed in an ultrasonication bath (Elma Transsonic Digital T790/H) over 5 min.”  See also section 3.2, which provides additional data pertaining to the effect of such repeated differential centrifugations on particle size distributions.
As understood by the Examiner, “free HSA” is not bound to the nanoparticle and is soluble in water or other aqueous solvents around neutral pH, including at a slightly alkaline pH 9 (far from its pH 4.7 isoelectric point) (see also Desai, paragraph 185 stating that HSA “is freely soluble in water”).  Particularly in view of such solubility in water, during the purification steps of Langer, FIVE cycles of centrifugation and redispersion of the pellet comprising nanoparticles, each redispersion lasting over five minutes, there would have been ample opportunity for free HSA to also disperse, into the water or other 
The Patent Office does not have laboratories with which to prove facts such as the above.  The reasoning above shifts the burden of proof to Applicant to prove such purification process of Langer, part of optimization of forming HSA nanoparticles, would not result in such nanoparticles having less than 10% free HSA.  See MPEP 2112.
Given the improvements clearly set forth by Langer regarding its purification process, and the moderately high level of skill in the art, it would have been obvious to make nanoparticles meeting the limitations of claim 1 based upon combining prior art references to improve known methods and compositions made by such methods.  Desai taught a known taxane/HSA nanoparticle (and methods related to its formation and use) upon which the claimed invention can be seen as an improvement.  Langer taught a method of optimization of HSA nanoparticle formation that included purification steps that would remove free HSA.  Given the clear teachings of Langer demonstrating that its approaches improved the nanoparticles, see section 4, Conclusion, one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system, either by adding such purification steps to the method of Desai, or simply using the process of Langer with a taxane and HSA, these demonstrated an effective therapeutic form by Desai.
There would have been a reasonable expectation of success given the methods of Langer.
Accordingly, claim 1 would have been obvious.
Claim 2 depends from claim 1 and narrows the weight ratios to a low ratio of 0.03:1, and high ratio of 0.9:1, or any range between any two such listed ratios.  Because Desai teaches and suggests 
Claim 3 depends from claim 1 and requires that the nanoparticles contain at most 5% free HSA (by weight).  This would have been met by applying the five cycles of centrifugation and redispersion of the pellet comprising nanoparticles of Langer to modify and improve known taxane/HSA nanoparticle process methods, based on the reasoning applied to claim 1, and considering the substantial loss of solutes upon each successive redispersion in fresh aqueous solvent.  Accordingly, claim 3 would have been obvious and result from combining the teachings of Desai and Langer, whether by adding the advantageous iterative purification process steps to Desai’s nanoparticle production processes or by fully applying Langer’s methods to improve the taxane/HSA NP of Desai.
Claim 4 would have been obvious because taxane, encapsulated by Desai, is insoluble or slightly soluble in water but soluble in an organic solvent, see Desai para 19.
Claims 5-7 would have been obvious because they respectively list or specifically claim taxanes, taxane, and paclitaxel or docetaxel, and Desai clearly teaches making and using as a therapeutic agent paclitaxel, a taxane (see Desai claim 13, for example, specifying paclitaxel, Abstract).
Claim 8 depends from claim 4 and states, “wherein the organic solvent is a pure solvent having low water-solubility and low boiling point or its mixture with small molecular alcohols.”	
Paragraph 90 of the corresponding US PGPUB 20200060982 states, “In some embodiments, the active ingredient suitable for encapsulation inside human serum albumin are insoluble or slightly soluble in water, and soluble or freely soluble in an organic solvent. The organic solvent may be a pure solvent with low water solubility (i.e., water solubility less than 6%) and low boiling point (i.e., boiling point lower than 80.degree. C.) or its mixture of the above-described pure solvent with small molecular alcohols including ethanol, tert-butanol, isopropanol, etc. The specific organic solvents include but are not limit to chloroform, dichloromethane, etc.  Given use of the similar language in claim 8, claim 8’s “low water-solubility” is interpreted as less than 6% of the solvent dissolves in water,  “low boiling point” is interpreted as the solvent’s boiling point is less than 80 degrees C, and small molecular alcohols are of the size range of the examples of this paragraph.

Claim 9 is directed to a pharmaceutical composition comprising the purified therapeutic nanoparticles according to claim 1.  As indicated in the claim interpretation section, this is interpreted as follows: the nanoparticles comprise less than 10% of their total HSA that is “free HSA”, and the overall composition, which can include diluent, excipients, etc., also is required to comprise, including the total HSA contribution of the nanoparticles (in not free and free forms), less than 10% of the total composition HSA that is “free HSA”.  
Claim 9 would have been obvious on the same bases as claim 1, further considering that when Langer teaches its particle size determination following the five cycles of differential centrifugation, see section 2.4, a pharmaceutical composition comprising the purified therapeutic nanoparticles was formed when diluting the nanoparticles in purified water, and this composition, for the same reasons as for claim 1, meet the less than 10% free HSA as the purified water would not have added HSA.  Additionally, excluding the latter argument, Desai’s teachings, such as in paragraph 189 and 190, provide numerous examples of pharmaceutical compositions that, not adding any HSA, also would meet, and make obvious, the limitations of claim 12 when combined with the teachings of Langer as set forth for claim 1.
Claim 10 depends from claim 9 and states, “wherein the pharmaceutical composition is in the form of liquid or lyophilized powder.”  Desai, paragraph 174, states in part, “The nanoparticles described herein may be present in a dry formulation (such as lyophilized composition) or suspended in a biocompatible medium. Suitable biocompatible media include, but are not limited to, water, buffered aqueous media, . . . “.  Given this teaching and the general common approach of lyophilizing peptide and protein therapeutic agents, claim 10 would have been obvious.
 Claim 13 depends from claim 9 and states, “wherein the composition contains at most 5% free HSA (by weight).” This would have been met by applying the five cycles of centrifugation and redispersion 
Claim 14, depending from claim 9 and stating that the active ingredient is paclitaxel, would have been obvious because Desai clearly teaches in its methods and compositions paclitaxel as the active ingredient, claims 13, 32, paragraphs 19 and 29.
Regarding all of the above claim rejections, there would have been a reasonable expectation of success given the knowledge in the art, the close teachings of the references, and the reasonableness of combining known components having known and predictable properties to improve these, and as relevant also using routine optimization to modify known or obvious formulations to improve composition formulations given known and predictable properties of the components.

2.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20070166388, inventors Desai et al., published 7/19/2007 (Desai), in view of Langer et al., Optimization of the preparation process for human serum albumin (HSA)  nanoparticles, International Journal of Pharmaceutics 257 (2003) 169–180 (Langer, listed in 1/14/20 IDS), as applied to claims 1 and 9 above, and further in view of Chapter 17 of Excipient Development for Pharmaceutical, Biotechnology, and Drug Delivery Systems, Edited by Katdare and Chaubal, 2006, 42pp, Taylor & Francis Group, LLC (KC, listed in 1/14/20 IDS).
The rejection of claims 1 and 9 as applied above are incorporated into this section, further in view of KC, which teaches the roles and uses of excipients for lyophilization of protein drugs in Chapter 17, starting on page 291, and also teaches multiple examples of addition of albumin to lyophilized pharmaceutical products. 

Desai, paragraph 190, states in part, “Examples of suitable carriers, excipients, and diluents include, but are not limited to, lactose, dextrose, sucrose, sorbitol, mannitol, . . .” listing mannitol, lactose and sucrose, common with what Applicant claims in claim 12, in a list of carriers, excipients and diluents. However, Desai does not indicate that any of these are used as a lyophilization excipient.
KC, page 300, teaches that mannitol is a commonly used polyol for lyophilized protein therapeutics, and particularly that “Mannitol is a popular bulking agent in lyophilized formulations because it crystallizes out of the amorphous protein phase during freeze drying lending structural stability to the cake.”  The Appendix of Chapter 17 also lists many instances of use of mannitol in approved lyophilized protein drugs.  Thus, it would have been obvious to add mannitol as a lyophilization excipient, making obvious both claims 11 and 12, because adding mannitol is common and has a standard role understood by those skilled in the art of lyophilizing protein therapeutics.  It also is noted that KC teaches sucrose as another polyol, page 300.
Regarding these claim rejections, there would have been a reasonable expectation of success given the knowledge in the art, the close teachings of the references, and the reasonableness of combining known components having known and predictable properties to improve these, and as relevant also using routine optimization to modify known or obvious formulations to improve composition formulations given known and predictable properties of the components.

3.	Claims 1-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN102988996, published 3/27/2013, Wang et al., listed in 1/14/2020 IDS, machine translation of specification and claims additionally provided herewith (Wang).
Claims 1 and 9 are provided and interpreted above.

The method involves preparing an aqueous solution of albumin, adding glutathione or cysteine, and also a pharmaceutically active drug in a solution of ethanol or tert-butanol, reacting to obtain a suspension of albumin NPs encapsulating the pharmacologically active drug/substance, then dialyzing the albumin NP suspension , the dehydrating by freeze-drying, spray-drying, or vacuum distillation, paragraphs 14-19.
Claim 5 of Wang states that the pharmacologically active substances contained in the albumin NPs account for 1-90% of the total amount of the NPs, so this broad range encompasses and makes obvious instant claim 1’s HSA:active ingredient range limitations, the latter spanning from around 10.5 percent for 8.5:1 to about 99 percent for 0.01:1.
Wang teaches its albumin NPs to have average particle size of 10-500 nm, encompassing the claimed 110-150 nm average particle size range.  There is nothing of record to indicate a criticality or advantage of the claimed range, which may be mere what the production conditions resulted in, and absent persuasive evidence of criticality or advantage Wang’s broader range would have made prima facie obvious the claimed range.
Because Wang teaches that “the albumin in the nanoparticles is cross-linked by intermolecular disulfide bonds,” para 24, there is no free HSA in the NPs.  Additionally, because Wang’s process includes dialysis, paras 13, 18, 34, 39, 50, the obtained disulfide bond-stabilized HSA NPs, of 100-400 nm per para 50, when provided in a composition is substantially free of free HSA that is not incorporated in the NPs a composition thereof. 
Among a short list of pharmacologically active substances in paragraph 23 are the taxane species paclitaxel and docetaxel.  Paragraph 24 teaches the advantages of the resultant albumin NPs where it is stated that the albumin in the NPs is cross-linked by intermolecular disulfide bonds, and is stable in physiological conditions.
Further, because Wang teaches a solution of albumin NPs, paragraph 18, this teaches a composition of NPs.

The weight range of pharmacologically active substances’ percentages in the NPs, 1-90%, also makes obvious the ranges of instant claim 2, the latter being from about 52.6% for 0.9:1 to about 99%.
Because the reaction of Wang’s method cross-links all albumin in the NPs, the limitations of claims 3 and 13 are met and would have been obvious.
Because Wang teaches taxanes such as paclitaxel and docetaxel, which are insoluble or slightly soluble in water but soluble in an organic solvent, claim 4 would have been obvious.
Because among specifically named pharmacologically active agents Wang teaches paclitaxel and docetaxel, which are taxanes, claims 5-7 and 14 would have been obvious.
Because tert-butanol is a small molecular alcohol, claim 8, interpreted to read in part “or it is a mixture with small molecular alcohols,” would have been obvious, the taxane having the property of being soluble in this as well as a mixture of this with ethanol or other suitable solvent for mixture.
Because per above Wang teaches the albumin NPs in solution and also freeze drying, claim 10 would have been obvious.
There would have been a reasonable expectation of success because Wang teaches methods that result in albumin NPs that meet the claim limitations, albeit by a different method and using different ratios/terminology.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 11, 13, of U.S. Patent No. 10500165. Although the claims at issue are not identical, they are not patentably distinct from each other because narrower claim limitations of the ‘165 patent – claim 1 thereof directed to purified therapeutic nanoparticles consisting essentially of paclitaxel, a taxane, and HSA with the HSA/paclitaxel weight ratio from 0.03:1 to .95:1, and less than 0.05 mg/ml organic solvent, with a stability limitation, and the ‘165 claim 11 reciting 100-160 nm as the therapeutic nanoparticles’ average particle size range – this very closely encompassing instant claim 1’s range of 110-150 nm – see MPEP 2144.05, overall claim narrower subgenera combinations of instant claims 1-14 so for such set of limitations are anticipatory to the instant broader claims for the instant nonstatutory double patenting rejection.

More particularly as to other dependent claims:
The ‘165 claim 2 depends from claim 1, is directed to a pharmaceutical composition, and states, “wherein less than 10% of HSA in the composition is free HSA that is not incorporated in the nanoparticles,” this a limitation of instant claim 1 when considering specification definitions per paragraphs 78 and 79.  
The ‘165 claim 2 also is the basis for rejection of instant claim 9, directed to a pharmaceutical composition comprising claim 1’s therapeutic NPs and being “substantially free of free HSA that is not incorporated into the nanoparticle.”
The ‘165 claims 4-6 recite the same limitations of instant claims 10-12.
The ‘165 claim 7 recites the same limitations of instant claim 13, and also pertains to instant claim 3, directed to nanoparticles of the composition.
The ‘165 claim 13 reads on instant claim 8 as to the characteristics of the organic solvent.
Instant claim 14 is rejected based on the combination of the ‘165 claims 1 and 2, claim 1 clearly directed to paclitaxel as the active ingredient.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658